DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 09/13/2021.
Applicant’s cancelation of claims 2 and 10 is acknowledged and require no further examining.  Claims 1, 3-9, and 11-18 are pending and examined below.

Affidavit
The affidavit under 37 CFR 1.132 filed 09/13/2021 is insufficient to overcome the rejection of claims 1, 3-6, 8-9, 11-12, 14-15, and 17 based upon reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Steven Falk states:
Applicant respectfully asserts that if the connector and magnet of Shenier were to be placed into a recess of a heater block the connector 30, shown in FIG. 2 of Shenier would protrude past the plate and interfere with the heat-sealing process.

“Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when 
Shenier discloses a magnetic fastener system comprising: a magnet; and a connector, wherein the connector extends outward from and beyond the recess into an opening in a plate. (Figure 2 and Column 4 lines 22-26)  Shenier does not disclose that the connector must be extend the plate or disclose that connector must be taller than the width of the plate.  Therefore, the assertion that incorporating the connector taught by Shenier would render the sealing system of Robison inoperable is mere speculation and is not considered fact nor evidence.
Steven Falk states:
Common magnets, such as those used in the Shenier reference, lose all magnetic properties once they reach high temperatures, e.g., temperatures of approximately 200 degrees Fahrenheit.  Conversely, the sealing system of claim 1, that uses mineral-loaded silicone layers with high thermal conductivity, will routinely reach temperatures between 375-500 degrees Fahrenheit.

It is noted that the features upon which the declaration relies (i.e., high-temperature magnet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Arguing that the references are not combinable due to a feature not disclosed in the claimed invention, does not overcome the prima facie obviousness.
.

The affidavit under 37 CFR 1.132 filed 09/13/2021 is insufficient to overcome the rejection of claims 7 and 16 based upon reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776), Shenier et al. (4825526), and Klein et al. (2017/0287799) as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Steven Falk states:
Specifically, claims 1 and 7 relate to sealing systems that require a silicone shoe removably attached to a heater block via a magnet that is secured within a recess of a heating block.  Conversely, Kline is directed to a removable integrated circuit (IC) packaged stiffener which is not relevant to the field of heat-sealing.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 
Steven Falk states:
First, person of ordinary skill in the art would not have been motivated to do this as Felk discloses securing the plate to the block via screws, so tabs would have no function.

Felk et al. is not relied upon for the teaching of using screws to fasten the shoe to the heater block.  Felk et al. is relied upon for the teaching of removably attaching the shoe to the heater block.  Therefore, arguing that the references are not combinable due to a feature not relied upon in the rejection does not overcome the prima facie obviousness.
Furthermore, while the declaration of Steven Falk provides opinions of the modification of Robinson in view of Felk et al., Shenier, and Klein et al., the declaration does not present any further facts or evidence as to why the person of ordinary skill in the art would be deterred from incorporating the tab of Klein et al. in view of Felk et al. teaching the use of screws.  The function of the tab is to assist in the removable of the plate.  Klein et al. does not disclose that the tab would have no function if used on a plate that is held in place by screws, and Felk et al. does not teach away from the incorporation of a tab since the plate is fastened in place by screws.
Steven Falk states:
Second, the tab (406) shown in FIGS. 3-4 of Klein protrude upward form the frame portion (404) and would interfere with coupling of the plate to the block body of Felk, or would interfere with the heat-sealing process as it would protrude into the sealing film during operation.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The declaration does not explain why the incorporation of the teaching, rather than the bodily incorporation, would render the sealing system inoperable.
Furthermore, the person of ordinary skill in the art is of ordinary creativity, not an automaton.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”. [MPEP 2141.03 (I)]  The declaration does not explain why the teaching of the tab would be incorporated in such a way that would intentionally interfere with the coupling of the plate to the block body or would interfere with the heat-sealing process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1, 3-6, 8-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526).
Regarding claim 1, Robinson discloses a sealing system (10) comprising:
a heater block (12) having a bottom surface; and
a silicon shoe (11, 14) attached to the heater block (12),
wherein the silicone shoe (11, 14) having a metal plate (14) bonded with a mineral-loaded silicone layer (11), and
wherein the thermal conductivity of the mineral-loaded silicone layer is substantially equal to or greater than 0.25 W/mK.
(Figure 1 and Page 10 lines 11-14, 25-27, Page 10 lines 34-36 through Page 11 lines 1-3, Page 13 lines 30-33)
However Robinson does not explicitly disclose the silicone shoe is removably attached to the heater block and does not disclose the silicone shoe is attached to the heater block via a magnet, wherein said magnet is non-magnetically secure to the heater block.
Felk et al. disclose a sealing system (1) comprising: a shoe (3); and a heater block (2), wherein the shoe is removably attached to the heater block via a fastener. (Figure 2 and Column 3 lines 57-61, Column 4 lines 13-17)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the shoe of Robinson by incorporating a fastener to make the shoe releasably attached to the 
Shenier et al. disclose magnetic fastener system comprising a magnet (10) and a connector (30), wherein the magnet is situated within a recess of a main body (12), wherein the magnet magnetically fastens a plate (20), wherein the connector (30) non-magnetically secures the magnet (10) to the main body (12), and wherein the connector (30) extends outward from and beyond the recess of the main body (12) and into an opening (21) in the plate (20). (Figure 2 and Column 3 lines 39-49, Column 4 lines 2-4, 22-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fastener of Felk et al. by incorporating the magnetic fastener system as taught by Shenier et al., since column 3 lines 7-15 of Shenier et al. state such a modification would provide an inexpensive means to fasten the plate with high force and resist lateral movement.
Regarding claim 3, Robinson modified by Felk et al. and Shenier et al. disclose the metal plate (Robinson – 14) is magnetically attracted to the magnet (Shenier et al. – 10). (Shenier et al. – Column 3 lines 9-12)
Regarding claim 4, Robinson modified by Felk et al. and Shenier et al. disclose magnet (Shenier et al. – 10) is centrally located along a bottom surface of the heater block (Robinson – 12). (Felk et al. – Figure 1)
Regarding claim 5, Robinson modified by Felk et al. and Shenier et al. disclose the mineral-filled silicone layer is a sealing surface. (Robinson – Page 11 lines 16-21)
Regarding claim 6, a metal is understood to be a ferrous metal when said metal comprises iron.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the metal plate (Robison – 14) is composed of a ferrous metal. (Shenier et al. – Column 1 lines 42-46)
Regarding claim 8, the term “durometer” is understood to be test of hardness of a material.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the durometer of the mineral-loaded silicone layer (Robinson – 11) is within a range of 40-90. (Robinson – Page 10 lines 20-21)
Regarding claim 9, 1 mm is equivalent to 0.04 in.  Therefore, Robinson modified by Felk et al. and Shenier et al. disclose the thickness of the mineral-loaded silicone layer is within the range of 0.01 to 0.08 inches. (Robinson – Page 15 lines 8-9)
Regarding claim 11, Robinson modified by Felk et al. and Shenier et al. disclose the connector (Shenier et al. – 30) extends outward from and beyond the bottom surface of the heater block (Robinson – 12). (Shenier et al. – Figure 2 and Column 4 lines 22-26)
Regarding claim 12, Robinson modified by Felk et al. and Shenier et al. disclose the connector (Shenier et al. – 30) extends at least partially into an aperture (Shenier et al. – 21) in the silicone shoe (Robinson – 11, 14) when the heater block (Robinson – 12) is attached to the silicone shoe (Robinson – 11, 14). (Shenier et al. – Figure 2 and Column 4 lines 22-26)
Regarding claim 14, Robinson discloses a method for sealing a container (15), comprising the steps of:
providing a sealing system (10) 

wherein the sealing system (10) further comprises a silicon shoe (11, 14) attached to the heater block (12),
wherein the silicone shoe (11, 14) having a metal plate (14) bonded with a mineral-loaded silicone layer (11), 
wherein the silicone layer (11) is a sealing surface, and
wherein the thermal conductivity of the mineral-loaded silicone layer is substantially equal to or greater than 0.25 W/mK;
mounting the heater block to a sealing assembly such that the mineral-loaded silicone layer is positioned above a lid (16) over the container (15);
heating the mineral-loader silicone layer (11); and
forcing the mineral-loaded silicone layer (11) onto the lid (15) over the container (16)
(Figure 1 and Page 3 lines 15-22, Page 9 lines 32-33, Page 10 lines 11-14, 25-27, Page 10 lines 34-36 through Page 11 lines 1-3, Page 13 lines 30-33)
However Robinson does not explicitly disclose the silicone shoe is removably attached to the heater block and does not disclose the silicone shoe is attached to the heater block via a magnet, wherein the magnet is non-magnetically secured to the heater block.
Felk et al. disclose a sealing system (1) comprising: a shoe (3); and a heater block (2), wherein the shoe is removably attached to the heater block via a fastener. (Figure 2 and Column 3 lines 57-61, Column 4 lines 13-17)

Shenier et al. disclose magnetic fastener system comprising a magnet (10) and a connector (30), wherein the magnet is situated within a recess of a main body (12), wherein the magnet magnetically fastens a plate (20), wherein the connector (30) non-magnetically secures the magnet (10) to the main body (12), and wherein the connector (30) extends outward from and beyond the recess of the main body (12) and into an opening (21) in the plate (20). (Figure 2 and Column 3 lines 39-49, Column 4 lines 2-4, 22-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the fastener of Felk et al. by incorporating the magnetic fastener system as taught by Shenier et al., since column 3 lines 7-15 of Shenier et al. state such a modification would provide an inexpensive means to fasten the plate with high force and resist lateral movement.
Regarding claim 15, Robinson modified by Felk et al. and Shenier et al. disclose the steps of:
retracting the mineral-loaded silicone layer (Robinson – 11) from the lid (Robinson – 16); and
removing the silicone shoe (Robinson – 11, 14) from the heater block (Robinson – 12).

Regarding claim 17, Robinson modified by Felk et al. and Shenier et al. disclose attaching a new silicone shoe (Robinson – 11, 14) to the heater block (Robison – 12) via the magnet (Shenier et al. – 10). (Felk et al. – Column 2 lines 46-47)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claim 1 above, and further in view of reference Tucker, Sr. (6863620)(refered as Tucker).
Regarding claim 7, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but do not disclose one or more tabs extending from an edge of the silicone shoe.
Tucker discloses a system comprising: a body (1); and a plate (38) removably attached to the body (1), wherein the plate (38) comprises a tab (45), wherein the tab (45) is formed between one surface of the plate and the opposing surface of the plate. (Figure 1D and Column 10 lines 65-67 through Column 11 lines 1-3)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the shoe of Robinson by incorporating the tab as taught by Tucker, since column 10 lines 62-65 of Tucker states such a modification would allow assist in grasping the shoe when removing the shoe from the heater block.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claim 1 above, and further in view of reference Barrett (4264887).
Regarding claim 13, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but does not disclose the connector is a bolt.
Barrett discloses a magnet structure (1) comprising: a body (2) with a recess (6); a magnet (7, 8, 9) situated within the recess (6); and a bolt (22) configured to hold said magnet (7, 8, 9) within said recess (6). (Figure 1 and Column 3 lines 4-9, 18-25, 46-48, Column 4 lines 31-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the connector of Shenier et al. by incorporating the bolt as taught by Barrett, since such a modification would not require the connector to extend through the entire heater block.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claim 15 above, and further in view of reference Klein et al. (2017/0287799).
Regarding claim 16, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but do not disclose applying pressure to one or more tabs extending from an edge of the silicone shoe.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Robinson by incorporating the step of applying pressure to the tab as taught by Klien et al., since page 3 paragraph 31 of Klien et al. states such a modification would allow the user to easily remove the silicone shoe from the heater block.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference Robinson (WO 2009/156767) in view of references Felk et al. (7597776) and Shenier et al. (4825526) as applied to claim 1 above, and further in view of reference Tolley et al. (6302095).
Regarding claim 18, Robinson modified by Felk et al. and Shenier et al. disclose the claimed invention as stated above but do not disclose the magnet is a high-temperature magnet.
Tolley et al. disclose a fastener system comprising: a magnet (26); and a plate (30) removably attached to the magnet (26), wherein the magnet (26) is a high-temperature magnet. (Figure 1 and Column 3 lines 7-10, 56-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the magnet of Shenier et al. by incorporating a high-temperature magnet as taught by Tolley et al., since column 3 lines 10-11 of Tolley et al. states such a modification would allow the fastener system to withstand high temperatures and maintain magnetic performance.

Response to Arguments
The Amendment filed on 09/13/2021 have been entered.  Applicant’s cancelation of claims 2 and 10 is acknowledged and require no further examining.  Claims 1, 3-9, and 11-18 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Robison (WO 2009/156767) modified by references Felk et al. (7597776) and Shenier et al. (4825526), Examiner finds the arguments not persuasive.
Applicant states:
Applicant respectfully asserts that Shenier does not qualify as prior art under § 103 because it is not analogous to the invention of at least claims 1 and 14.

In response to applicant's argument that Shenier et al. (4825526) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shenier et al. is pertinent to the problem of using a magnet to fasten a plate to a main body.  The particular problem that the prior reference is pertinent to does not have to apply to all the problems of the invention or be relevant to the field of applicant’s endeavor.   
In claim 1, the silicone shoe is removably attached to the heater bock via the magnet.  The invention of Shenier et al. is titled “Magnetic Fastener” and discloses the 
Applicant states:
Applicant respectfully asserts that the Office’s use of this problem statement is improper as does not reflect the problems to be solved by the inventors at the time the invention was made.  Instead the use of a magnet to secure the silicone shoe to the heater block is the solution to the problems faced by the inventors at the time the invention was made, not the problem itself.

Shenier et al. is not relied upon for the teaching of attaching a silicone shoe to a heater block.  Shenier et al. is relied upon for the teaching of using a magnet to fasten a plate to a body.  Robinson in view of Felk et al. is relied upon for the teaching of a attaching a silicone shoe to a heater block.  When rejecting a claim under 35 U.S.C. 103, each individual reference is not require to teach all the features of the claim.  In other words, Shenier et al. is not require to teach all the features of claim 1 to be considered reasonably pertinent to the particular problem with which the applicant was concerned.
In the test if a reference is analogous art, the prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem.  This means Shenier et al. does not have to be in the same field of endeavor and be reasonably pertinent to the particular problem in order to be analogous art.  Robinson in view of Felk et al. disclose a system comprising: a main body; and a plate fastened to the body.  Shenier et al. disclose a magnetic fastener system for fastening a plate to a main body.  The intended use of the system of Robinson in view of Felk et al. 
Applicant states:
Notwithstanding the foregoing, Applicant respectfully submits that in addition to Shenier being non-analogous to the claimed invention, the combination of Robinson, Felk, and Shenier is also improper because the Office Action relied on information gleaned solely from Applicant’s specification.
…
Applicant respectfully asserts that the Office Action is attempting to combine the teachings of Robinson and Felk with the Shenier reference merely to assert a teaching of magnetic fastening without any teaching, suggestion, or motivation to do so within the cited references.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Felk discloses the shoe is removably attached to the heater block via a faster.  The person of ordinary skill in the art would look toward other references disclosing fastening arrangement, such as the magnetic fastening arrangement disclosed by Shenier et al., in order to modify Felk.  Shenier et al. discloses that incorporating 
Applicant states:
In addition to the foregoing assertions, Applicant further submits that to combine the alleged teachings of Robinson, Felk, and Shenier, as suggested by the Office Action, would render the resulting combination inoperable for its intended purpose.
…
Applicant respectfully asserts that if the structure provided above, i.e., connector (30) were to be placed within Applicant’s recess of the heater block, or placed within the recess occupied by fastener (5) of Felk, as suggested by the Office Action, the portion of connector (30) indicated by the arrow annotation above, would protrude beyond the face of the silicone shoe (or, e.g. beyond seal plate (3) of Felk) and would contact and/or interfere with the subsequent sealing operations of the assemblies and render the combination inoperable for the purpose of heat sealing containers.

Shenier discloses a magnetic fastener system comprising: a magnet; and a connector, wherein the connector extends outward from and beyond the recess into an opening in a plate. (Figure 2 and Column 4 lines 22-26)  Shenier does not disclose that the connector must be extend the plate or disclose that connector must be taller than the width of the plate.  Figure 2 of Shenier also does not explicitly show the connector extending beyond the plate.
Since Applicant does not provide any reference or teaching to support the assertion that the incorporation of the magnetic fastener system would cause the 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 The person of ordinary skill in the art is of ordinary creativity, not an automaton.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”. [MPEP 2141.03 (I)]  Since Shenier does not explicitly disclose the connector must extend beyond the plate, when incorporating the teachings of Shenier into the sealing system disclosed by Robinson in view of Felk et al., the person of ordinary skill in the art would not intentionally size the connector that would render the sealing system inoperable.
Applicant states:
More specifically, the Office has asserted that it is “interpreting” the heater block of the present application as the main body (12) of Sheiner and the shoe of the present application as the plate (20) of Shiener.

Shenier et al. is not relied upon for the teaching of a heating block and a shoe.  Robinson is relied upon for the teaching of a sealing system comprising: a heater block; 
[AltContent: textbox (Magnetic Fastener System shown in Figure 2 of the present invention)][AltContent: textbox (Magnetic Fastener System shown in Figure 2 of Shenier et al. (inverted))]
    PNG
    media_image1.png
    137
    248
    media_image1.png
    Greyscale
 			
    PNG
    media_image2.png
    228
    127
    media_image2.png
    Greyscale


In response to the arguments of the rejections under 35 U.S.C. 103 with reference Robison (WO 2009/156767) modified by references Felk et al. (7597776), Shenier et al. (4825526), Klein et al. (2017/0287799), Examiner finds the arguments not persuasive.
Applicant states:
Applicant respectfully asserts that Klein does not qualify as prior art under § 103 because it is not analogous to the invention of at least claim 7.
…
Moreover, Applicant respectfully asserts that the alleged teachings of Klein are not “reasonably pertinent” to the problem faced by the inventors of the instant application.  Specifically, in the instant invention, the problems include the need for higher thermal conversion efficiencies, and reduced replacement time of the silicone shoe used in a heat sealing system.

Klein et al. is not relied upon for the teaching of attaching a silicone shoe to a heater block.  Klein et al. is relied upon for the teaching of using tab on a plate in order to disconnect said plate from a main body.  Robinson in view of Felk et al. and Shenier et al. is relied upon for the teaching of a attaching a silicone shoe to a heater block.  When rejecting a claim under 35 U.S.C. 103, each individual reference is not require to teach all the features of the claim.  In other words, Klein et al. is not require to teach all the features of claims to be considered reasonably pertinent to the particular problem with which the applicant was concerned.
Robinson in view of Felk et al. and Shenier et al. disclose a system comprising: a main body; and a plate removably fastened to the body.  Klein et al. disclose a system comprising: a main body; and a plate include a tab.  The intended use of the system of Robinson in view of Felk et al. being different from Klein et al. does not render Klein et al. to address a different problem.  Since both Robinson in view of Felk et al. and Shenier et al., and Klein et al. address disconnecting a plate to a main body, then Klein et al. is reasonably pertinent to the particular problem.
Applicant states:
Notwithstanding the forgoing, Applicant respectfully submits that in addition to Klein being non-analogous to the claimed invention, the combination of Robinson, Felk, and Shenier with the alleged teachings of Klein is also improper because the Office Action relied on information gleaned soley form Applicant’s specification.
…
Therefore, there is no teaching, suggestion, or motivation, express or implied, to combine the alleged teaching of Robinson, Felk, Shenier, with the alleged teaching of Klein without information gleaned soley from Applicant’s disclosure, e.g., the use of tabs in heat sealing systems.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Robinson in view of Felk et al. and Shenier et al. disclose a sealing system comprising: a main body; and a plate removably fastened to the body.  The person of ordinary skill in the art would look toward other references disclosing a plate removably fastened to the body, such as the arrangement disclosed by Klein et al., in order to modify sealing system.  Klein et al. discloses that incorporating tab would provide “a handle or a location where stiffener 400 can be held in order to remove the stiffener 400 from a substrate”. (Klein et al. – Page 3 paragraph 31)  Therefore, Klein et al. does teach motivation for incorporating the tab, and the person of ordinary skill in the art would be motivated to modify Robinson in view of Felk et al. and Shenier et al..
Applicant states:
In addition to the foregoing assertions, Applicant further submits that to combine the alleged teachings of Robinson with the alleged teachings of Klein as suggested by the Office Action, would render the resulting combination inoperable for its intended purpose.
…
Applicant respectfully asserts that if the tab portion (406-shown in FIG. 4 above) were to be placed on the bottom side face of the silicone show of Applicant’s disclosure, as suggested by the Office Action, the tab portion (406) would protrude beyond the face of the silicone shoe and would contact and/or interfere with the subsequent sealing operations of the assembly and render the combination inoperable for the purpose of heat sealing containers.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the person of ordinary skill in the art is of ordinary creativity, not an automaton.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”. [MPEP 2141.03 (I)]  In other words, when incorporating the teachings of Klein et al. into the sealing system disclosed by Robinson in view of Felk et al. and Shenier, the person of ordinary skill in the art would not intentionally situate the tab in such a fashion that would interfere with coupling of the plate to the block body or would interfere with the heat-sealing process.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 13, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731